FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                          August 3, 2016
                         _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
LESLIE BROWN, JR.,

      Plaintiff - Appellant,

v.                                                          No. 15-5117
                                               (D.C. No. 4:14-CV-00757-GKF-FHM)
CARLOS CHAPPELLE,                                           (N.D. Okla.)

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before GORSUCH, BALDOCK, and McHUGH, Circuit Judges.**
                  _________________________________

      Plaintiff Leslie Brown, Jr. is a party to a civil action pending in Oklahoma

state court. The initial state-court judge assigned to his case recused. Afterward,

Defendant Carlos Chappelle—at the time the Presiding Judge of the county in which

Plaintiff brought his state case—reassigned Plaintiff’s case to a new state-court

judge. Plaintiff now contends that Defendant lacked the authority to reassign his case


      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      **
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument.
because Defendant was “disqualified by law from participating in any case which

Plaintiff might be involved in because of a previous disqualification by [Defendant]

in civil cases involving Plaintiff.” He further laments that (1) Defendant transferred

the case to the new state-court judge “knowing that at the time said case was assigned

to [the new judge] there were disqualification proceedings pending against [the new

judge] in another civil case involving Plaintiff,” and (2) Defendant “refused . . . to

conduct a hearing on” Plaintiff’s motion to vacate the transfer of his case to the new

judge. Plaintiff consequently brings claims under 42 U.S.C. § 1983 against Defendant

in his individual capacity for “[d]enial of due process of law and access to the courts”

and “[c]onspiracy to violate civil rights.” He seeks $250,000 worth of damages and

“any appropriate injunctive and declaratory relief . . . necessary to prevent undue and

improper harassment and retaliation against Plaintiff for the filing of this lawsuit.”

      Pursuant to Defendant’s motion, the district court dismissed Plaintiff’s

complaint.1   In a thorough written order, the district court first determined that


      1
         At first glance, Plaintiff’s claims could plausibly be seen as jurisdictionally
barred under the Rooker–Feldman doctrine. Although the district court did not
address this doctrine or otherwise consider its jurisdiction to hear Plaintiff’s claims,
we address Rooker–Feldman’s applicability to this case to clarify why this doctrine
did not prevent the district court from exercising subject matter jurisdiction.
       Put simply, the Rooker–Feldman doctrine “is a jurisdictional prohibition on
lower federal courts exercising appellate jurisdiction over state-court judgments.”
Campbell v. City of Spencer, 682 F.3d 1278, 1281 (10th Cir. 2012). The Supreme
Court has held that this doctrine is narrow: “The Rooker–Feldman doctrine . . . is
confined to cases . . . brought by state-court losers complaining of injuries caused by
state-court judgments rendered before the district court proceedings commenced and
inviting district court review and rejection of those judgments.” Exxon Mobil Corp.
v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). The astute reader may think

                                            2
Defendant enjoyed absolute judicial immunity from damages because his

reassignment of the case was a “general function[] normally performed by a judge,

and thus performed in his judicial capacity.” See Dennis v. Sparks, 449 U.S. 24, 27

(1980) (“[J]udges defending against § 1983 actions enjoy absolute immunity from

damages liability for acts performed in their judicial capacities.” (internal quotation

marks omitted)). Further, Defendant had passed away while his motion to dismiss
____________________________
that Rooker–Feldman should apply in this case: Plaintiff is asserting that he was
injured by a state-court order—the transfer of his action to another judge—that
occurred before the federal district court proceedings commenced. And because he is
asking a federal court to determine whether Defendant violated his rights when he
ordered the transfer, he is conceivably asking for federal court review and rejection
of that transfer.
       But the Supreme Court has also explained that the Rooker–Feldman doctrine
applies only “after the state proceedings [have] ended.” Id. at 291 (emphasis added);
see also Guttman v. Khalsa, 446 F.3d 1027, 1032 (10th Cir. 2006) (“Under Exxon
Mobil, Rooker–Feldman applies only to suits filed after state proceedings are final.”)
Notably, the state proceedings have not ended when (1) the state court issues only an
interlocutory order (as opposed to a judgment) and (2) the state-court litigation is still
ongoing when a party challenges that interlocutory order in federal court. Cf.
Federacion de Maestros de Puerto Rico v. Junta de Relaciones del Trabajo de Puerto
Rico, 410 F.3d 17, 24 n.10 (1st Cir. 2005) (holding that the state proceedings have
ended for Rooker–Feldman purposes when (1) “the lower state court does not issue a
judgment but merely an interlocutory order . . . and [(2)] the parties then voluntarily
terminate the litigation” before challenging the interlocutory order in federal court
(emphasis in original)); see also Guttman, 446 F.3d at 1032 n.2 (citing Federacion de
Maestros with approval regarding its treatment of when state proceedings have ended
for Rooker–Feldman purposes). This is exactly the situation here: the transfer order
was a non-appealable, administrative interlocutory order, and Plaintiff challenged
this order while his state-court litigation was still pending. See Pierce v. Pierce, 39
P.3d 791, 796 (Okla. 2001) (holding that parties wishing to appeal transfer orders can
only “preserve [that] issue for review on appeal from the subsequent judgment”
(emphasis added)). As such, Rooker–Feldman does not apply as a jurisdictional bar.
Cf. Armstrong v. JPMorgan Chase Bank Nat’l Ass’n, 633 F. App’x 909, 911 (10th
Cir. 2015) (unpublished) (holding that a state court’s non-appealable interlocutory
order denying a party’s motion under Colorado Rule of Civil Procedure 120 “was not
a judgment that falls within the Rooker–Feldman doctrine”).

                                            3
was pending in the district court. The district court accordingly determined that

“neither a declaratory judgment nor injunctive relief would serve any purpose in this

case because the claims for injunctive and/or declaratory relief are made against

[Defendant] in his individual capacity when no future conduct can be anticipated

from him.” As such, the district court concluded that any declaratory and injunctive

relief was moot.

      Plaintiff moved for the district court to reconsider the dismissal of his

complaint, but the district court denied this motion. According to the district court,

Plaintiff’s “arguments [did] not warrant reconsideration of the court’s prior order.”

Following his motion for reconsideration, Plaintiff also filed a motion to substitute

the late Defendant with the “proper party” (presumably Defendant’s estate, although

Plaintiff did not indicate in his motion who the “proper party” was). But because the

district court had already denied Plaintiff’s motion for reconsideration and therefore

extinguished all of Plaintiff’s claims, the district court denied the motion to substitute

as moot. Plaintiff now timely appeals.

      We need not belabor the point. We have carefully reviewed both parties’

briefs and the appellate record in view of the applicable law and the appropriate

standard of review. The district court’s analysis of Plaintiff’s claims in the first

instance was correct. As the district court ably explained, Defendant is absolutely

immune from damages under § 1983 because his transfer of Plaintiff’s state-court

case to another judge was an action performed in his judicial capacity. Dennis, 449
U.S. at 27. And while a judge can indeed lose this immunity when he engages in

                                            4
judicial conduct “taken in the complete absence of all jurisdiction,” Mireles v. Waco,

502 U.S. 9, 12 (1991), there is no indication that Defendant acted in the absence of

jurisdiction in transferring Plaintiff’s case to another judge, see Smith v. Bogart, 107
P.2d 173, 174 (Okla. 1940) (“The disqualification of a judge to hear and determine a

cause does not prevent him from entering such orders as are merely formal and

necessary to bring the suit to a hearing and determination before a qualified judge.”

(internal quotation marks omitted)). Likewise, given that Defendant passed away

after Plaintiff filed his complaint, Plaintiff’s request for injunctive and declaratory

relief against Defendant in his individual capacity is moot because Defendant is no

longer able to act. The district court thus properly dismissed all of Plaintiff’s claims.

And of course, if no claims remain, the district court also correctly concluded that

Plaintiff’s belated motion to substitute a new party for Defendant is moot. “Where

the district court accurately analyzes the issues in a case and articulates a cogent

rationale based upon the relevant facts and applicable law, no useful purpose is

served by us writing at length. This is such a case.” Lovern v. Dorscheid, 576 F.

App’x 869, 870 (10th Cir. 2014) (unpublished) (internal quotation marks omitted).

      In conclusion, we affirm substantially for the reasons set forth in the district

court’s written orders at issue in this appeal.     Defendant’s Motion for Summary

Disposition is denied as moot.




                                           5
AFFIRMED.


            Entered for the Court


            Bobby R. Baldock
            Circuit Judge




            6